DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement submitted on February 9, 2021 has been considered by the Examiner and made of record in the application file.
Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. Patent Application Publication # 2018/0041295 A1) in view of R1-1705793 (“On NR PBCH Design”, 3rd-7th April 2017).
Regarding claim 1, Zheng et al. teach a method for transmitting a Synchronization Signal Block (SSB) performed by a first communication device in a wireless communication system (read as base station capable of transmitting a reference signal (Fig(s).16-17; Paragraph [0262]) For example, “a reference signal may be understood as a preamble signal or an initial signal) may be included in the first information. Functions of the preamble signal or the initial signal may include: implementing coarse synchronization between the first serving cell and UE, implementing fine synchronization between the first serving cell and UE, carrying operator information of the base station to which the first serving cell belongs, carrying cell identification information of the first serving cell, automatic gain control (AGC), determining, by detecting a preamble sequence, that the first serving cell preempts a license-exempt spectrum resource, implementing channel state information (CSI) measurement by using a preamble signal, and the like.  ”(Paragraph [0262])), the method comprising: 
wherein a transmission start position of the SSB is a first time resource included in every N-th FFP. (read as determining a starting position (Fig.1 @ 102; Paragraph [0252]))
However, Zheng et al. fail to explicitly teach configuring time duration of a Fixed Frame Period (FFP) for a second communication device; and 
transmitting the SSB to the second communication device periodically, 
wherein the SSB is transmitted periodically on every N-th FFP, and the N is an integer larger than or equal to 1; and
The R1-1705793 document teaches a method for configuring time duration of a Fixed Frame Period (FFP) for a second communication device (read as “For NB-IoT, the MasterInformationBlock-NB (MIB-NB) uses a fixed schedule with a periodicity of 640 ms and repetitions made within 640 ms.”(Section 2.2, page 4)); and 
transmitting the SSB to the second communication device periodically (read as “repetitions are scheduled in subframe #0 of all other radio frames. The transmissions are arranged in 8 independently decodable blocks of 80 ms duration.” (Section 2.2, page 4)), 
wherein the SSB is transmitted periodically on every N-th FFP (read as  “The transmissions are arranged in 8 independently decodable blocks of 80 ms duration.”(Section 2.2, page 4)), and the N is an integer larger than or equal to 1 (read as “repetitions are scheduled in subframe #0 of all other radio frames.”(Section 2.2, page 4)); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a fixed schedule with a certain periodicity used for repetitions as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Regarding claim 12, Zheng et al. teach a communication device (read as base station (Fig.16-17)), comprising: 
a transceiver transmitting and receiving a radio signal (Fig.14 @ 1404 and Fig.15 @ 1504); and 
a processor (Fig.14 @ 1401 and Fig.15 @ 1501) operating by being combined with the transceiver (Fig.14 @ 1404 and Fig.15 @ 1504), wherein the processor (Fig.14 @ 1401 and Fig.15 @ 1501)is configured to: 
wherein a transmission start position of the SSB is a first time resource included in every N-th FFP. (read as determining a starting position (Fig.1 @ 102; Paragraph [0252]))
However, Zheng et al. fail to explicitly teach configure time duration of a Fixed Frame Period (FFP) for a different communication device; and 
transmit the SSB to the different communication device periodically,109Attorney Docket No.: 21613-0448US1
wherein the SSB is transmitted periodically on every N-th FFP, and the N is an integer larger than or equal to 1; and 
The R1-1705793 document teaches a method for configuring time duration of a Fixed Frame Period (FFP) for a second communication device (read as “For NB-IoT, the MasterInformationBlock-NB (MIB-NB) uses a fixed schedule with a periodicity of 640 ms and repetitions made within 640 ms.”(Section 2.2, page 4)); and 
transmitting the SSB to the second communication device periodically (read as “repetitions are scheduled in subframe #0 of all other radio frames. The transmissions are arranged in 8 independently decodable blocks of 80 ms duration.” (Section 2.2, page 4)), 
wherein the SSB is transmitted periodically on every N-th FFP (read as  “The transmissions are arranged in 8 independently decodable blocks of 80 ms duration.”(Section 2.2, page 4)), and the N is an integer larger than or equal to 1 (read as “repetitions are scheduled in subframe #0 of all other radio frames.”(Section 2.2, page 4)); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a fixed schedule with a certain periodicity used for repetitions as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Regarding claim 2, and as applied to claim 1 above, Zheng et al., as modified by the R1-1705793 document, teach a method wherein a transmission period of the SSB is the same as a measurement period related to cell measurement. (read as the UE can receive a reference signal from a base station.(Fig(s).16-17) For example, “the first device still detects a control channel in each subframe in the first serving cell, to determine whether data is scheduled to the first device, or performs measurement on the first serving cell.”(Paragraph [0318]) Also, “a reference signal may be understood as a preamble signal or an initial signal) may be included in the first information. Functions of the preamble signal or the initial signal may include: implementing coarse synchronization between the first serving cell and UE, implementing fine synchronization between the first serving cell and UE, carrying operator information of the base station to which the first serving cell belongs, carrying cell identification information of the first serving cell, automatic gain control (AGC), determining, by detecting a preamble sequence, that the first serving cell preempts a license-exempt spectrum resource, implementing channel state information (CSI) measurement by using a preamble signal, and the like.  ”(Paragraph [0262]))
Regarding claim 3, and as applied to claim 2 above, Zheng et al., as modified by the R1-1705793 document, teach a method wherein the cell measurement is a measurement of a serving cell or a neighboring cell.(read as first serving cell (Paragraph [0318]))
Regarding claim 4, and as applied to claim 1 above, Zheng et al., as modified by the R1-1705793 document, teach a method wherein the first communication device transmits a downlink signal to the second communication device after the SSB transmission. (read as Downlink Control Information (DCI) (Paragraph [0267]))
Regarding claim 9, and as applied to claim 1 above, Zheng et al. teach “a management unit, configured to determine, in a preset time period of a first subframe on a first time resource or a first time set of a subframe on the first time resource, a starting position of sending first information of a first serving cell, where the first time set is a set of predefined starting positions of the first information in a subframe, and the first time set includes at least two elements;”(Fig.16-17; Paragraph [0044]) Also, Zheng et al. teach “the first device may be user equipment, and the second device may be a base transceiver station (BTS) in GSM or CDMA, may be a NodeB in WCDMA, or may be an evolved NodeB (eNB or e-NodeB) in LTE, …” (Fig(s).16-17; Paragraph [0246])
However, Zheng et al. fail to explicitly teach wherein the first communication device transmits a signal related to random access to the second UE at the same period as the transmission period of the SSB.
The R1-1705793 document teach a method wherein the first communication device transmits a signal related to random access to the second UE at the same period as the transmission period of the SSB. (read as random access (Section 2.1, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using random access associated with a particular control resource set as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Regarding claim 10, and as applied to claim 1 above, Zheng et al., as modified by the R1-1705793 document, teach a method wherein the SSB is transmitted on an unlicensed band. (read as unlicensed spectrum (Paragraph [0253]))
Regarding claims 11 and 14, and as applied to claims 1 and 12 above, Zheng et al., as modified by the R1-1705793 document, teach a method and communication device wherein the first communication device is a base station, and the second communication device is a UE. (Fig(s).16-17)
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. Patent Application Publication # 2018/0041295 A1), in view of R1-1705793 (“On NR PBCH Design”, 3rd-7th April 2017), and R1-1807386 (“TxOP Frame Structure fir NR unlicensed”, May 20th – May 25th , 2018).
Regarding claim 5, and as applied to claim 1 above, Zheng et al. teach “a management unit, configured to determine, in a preset time period of a first subframe on a first time resource or a first time set of a subframe on the first time resource, a starting position of sending first information of a first serving cell, where the first time set is a set of predefined starting positions of the first information in a subframe, and the first time set includes at least two elements;”(Fig.16-17; Paragraph [0044]) Also, Zheng et al. teach “the first device may be user equipment, and the second device may be a base transceiver station (BTS) in GSM or CDMA, may be a NodeB in WCDMA, or may be an evolved NodeB (eNB or e-NodeB) in LTE, …” (Fig(s).16-17; Paragraph [0246])
The R1-1705793 document teaches “the MasterInformationBlock-NB (MIB-NB) uses a fixed schedule with a periodicity of 640 ms and repetitions made within 640 ms.”(Section 2.2, page 4)
However, Zheng et al. and the R1-1705793 document fail to explicitly teach wherein the FFP includes a channel occupancy time and an idle period, and wherein the idle period includes an observation slot. 
The R1-1807386 document teaches a method wherein the FFP includes a channel occupancy time and an idle period (Fig.9, Section 4, page 7-8), and wherein the idle period includes an observation slot. (read as observation slot (Section 2, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the FFP comprising of a COT and idle period as taught by the R1-1807386 document and the function for using a fixed schedule with a certain periodicity used for repetitions as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Regarding claim 6, and as applied to claim 5 above, Zheng et al., as modified by the R1-1705793 document and the R1-1807386 document, teach a method wherein the first communication device transmits a downlink signal to the second communication device during the channel occupancy time. (read as Downlink Control Information (DCI) (Paragraph [0267]))
Regarding claim 7, and as applied to claim 5 above, Zheng et al. teach “a management unit, configured to determine, in a preset time period of a first subframe on a first time resource or a first time set of a subframe on the first time resource, a starting position of sending first information of a first serving cell, where the first time set is a set of predefined starting positions of the first information in a subframe, and the first time set includes at least two elements;”(Fig.16-17; Paragraph [0044]) Also, Zheng et al. teach “the first device may be user equipment, and the second device may be a base transceiver station (BTS) in GSM or CDMA, may be a NodeB in WCDMA, or may be an evolved NodeB (eNB or e-NodeB) in LTE, …” (Fig(s).16-17; Paragraph [0246])
The R1-1705793 document teaches “the MasterInformationBlock-NB (MIB-NB) uses a fixed schedule with a periodicity of 640 ms and repetitions made within 640 ms.”(Section 2.2, page 4)
However, Zheng et al. and the R1-1705793 document fail to explicitly teach wherein the first communication device performs a Clear Channel Assessment (CCA) operation in the observation slot. 
The R1-1807386 document teaches a method wherein the first communication device performs a Clear Channel Assessment (CCA) operation in the observation slot. (read as “Initiating Device that issued the grant, shall perform a Clear Channel Assessment (CCA) on the Operating Channel during a single observation slot within a 25 μs period ending immediately before the granted transmission time.”(Section 2, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for performing a CCA during an observation slot as taught by the R1-1807386 document and the function for using a fixed schedule with a certain periodicity used for repetitions as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Regarding claim 8, and as applied to claim 5 above, Zheng et al., as modified by the R1-1705793 document and the R1-1807386 document, teach a method wherein time duration of the FFP configured by the first communication device is the same for each FFP.(Fig.4, Paragraph(s) [0265]-[0266])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S. Patent Application Publication # 2018/0041295 A1), in view of R1-1705793 (“On NR PBCH Design”, 3rd-7th April 2017), and Si et al. (U.S. Patent Application Publication # 2021/0051641 A1). 
Regarding claim 13, and as applied to claim 12 above, Zheng et al. teach “a management unit, configured to determine, in a preset time period of a first subframe on a first time resource or a first time set of a subframe on the first time resource, a starting position of sending first information of a first serving cell, where the first time set is a set of predefined starting positions of the first information in a subframe, and the first time set includes at least two elements;”(Fig.16-17; Paragraph [0044]) Also, Zheng et al. teach “the first device may be user equipment, and the second device may be a base transceiver station (BTS) in GSM or CDMA, may be a NodeB in WCDMA, or may be an evolved NodeB (eNB or e-NodeB) in LTE, …” (Fig(s).16-17; Paragraph [0246])
The R1-1705793 document teaches “the MasterInformationBlock-NB (MIB-NB) uses a fixed schedule with a periodicity of 640 ms and repetitions made within 640 ms.”(Section 2.2, page 4)
However, Zheng et al. and the R1-1705793 document fail to explicitly teach wherein the communication device communicates with at least one of a mobile terminal, a network, and a self-driving vehicle other than the communication device.
Si et al. teach a method wherein the communication device communicates with at least one of a mobile terminal, a network, and a self-driving vehicle other than the communication device.(Fig.4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the vehicle-centric communication network as taught by Si et al. and the function for using a fixed schedule with a certain periodicity used for repetitions as taught by the R1-1705793 document with the base station devices as taught by Zheng et al. for the purpose of enhancing transmission resources for repeating and broadcasting information in an NR network.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kim et al. (U.S. Patent Application Publication # 2018/0213386 A1) teach “In FBE, one fixed frame is comprised of a channel occupancy time (e.g., 1 to 10 ms) being a time period during which a communication node succeeding in channel access may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel during a CCA slot (at least 20 μs) at the end of the idle period.”(Paragraph [0328])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 14, 2022